EXHIBIT 10.44

 

Form 906    Department of the Treasury–Internal Revenue Service   
(Rev. August 1994)      

CLOSING AGREEMENT ON FINAL DETERMINATION

COVERING SPECIFIC MATTERS

 

 

Under section 7121 of the Internal Revenue Code, Asset Liquidation Group, Inc.
#6 Venture, Suite 295, Irvine, California 92618, Employer Identification Number
(TIN) 93-0986235 (hereinafter referred to as “Taxpayer”), and the Commissioner
of the Internal Revenue (hereinafter the “Commissioner”) enter into the
following closing agreement (the “Agreement”):

WHEREAS, for tax years 200303, 200306, 200309, 200312, 200403, 200406, 200409,
200412, 200503, 200506, 200509 and 200512, (hereinafter referred to as the
“Covered Years”) Taxpayer has made cash payments to day laborers (hereinafter
referred to as Covered Workers) for performing services as cashiers, auction
clerks, runners, registrants, drivers and mechanics), (hereinafter referred to
as the “Covered Services”);

WHEREAS, Taxpayer has not filed Form 1099’s or W-2’s with the Internal Revenue
Service for calendar years 200303, 200306, 200309, 200312, 200403, 200406,
200409, 200412, 200503, 200506, 200509 and 200512 for Covered Workers.

WHEREAS, Taxpayer has filed Form 1099’s with the Internal Revenue Service for
calendar year 200503, 200506, 200509 and 200512 for independent contractors.

WHEREAS, payments were made by the Taxpayer to Covered Workers for Covered
Services rendered in calendar year 200303, 200306, 200309 and 200312 totaling
$211,232;

WHEREAS, payments were made by the Taxpayer to Covered Workers for Covered
Services rendered in calendar year 200403, 200406, 200409 and 200412 totaling
$345,502;

WHEREAS, payments were made by the Taxpayer to Covered Workers for Covered
Services rendered in calendar year 200503, 200506, 200509 and 200512 totaling
$1,283,637;

 

Page 1 of 5



--------------------------------------------------------------------------------

CLOSING AGREEMENT WITH:    ASSET LIQUIDATION GROUP, INC.    EIN : 93-0986235

 

WHEREAS, Taxpayer timely filed information returns for payments that were made
to some of the Covered Workers for Covered Services rendered in calendar year
200503, 200506, 200509 and 200512 totaling $715,172;

WHEREAS, an issue has arisen as to whether Taxpayer should have treated the
Covered Workers as employees for federal employment tax purposes with respect to
the services rendered by them during the Covered Years to the Taxpayer.

WHEREAS, Taxpayer is entering into similar agreements with the appropriate State
Authorities for the payment of State Unemployment Insurance.

WHEREAS, it is the desire of the Taxpayer and the Commissioner to resolve this
worker classification issue with finality.

THEREFORE, IT IS HEREBY DETERMINED AND AGREED for Federal employment tax
purposes, that

 

  1. The Commissioner will assess and Taxpayer will pay the following amounts in
full satisfaction of the Taxpayer’s employment tax obligations under Subtitle C
of the Code with respect to payments made to the Covered Workers during Covered
Years.

 

TAX PERIOD

   FICA TAX    MEDICARE TAX    FEDERAL INCOME
TAX WITHHOLDING    SEC. 6656
PENALTIES

200303

   $ 4,583.74    $ 1,072.00    $ 1,584.24    $ 282.78

200306

   $ 4,583.74    $ 1,072.00    $ 1,584.24    $ 282.78

200309

   $ 4,583.74    $ 1,072.00    $ 1,584,24    $ 282.79

200312

   $ 4,583.74    $ 1,072.00    $ 1,584.24    $ 282.79

200403

   $ 7,497.39    $ 1,753.42    $ 2,591.28    $ 462.50

200406

   $ 7,497.39    $ 1,753.42    $ 2,591.28    $ 462.50

200409

   $ 7,497.39    $ 1,753.42    $ 2,591.28    $ 462.50

200412

   $ 7,497.39    $ 1,753.42    $ 2,591.28    $ 462.50

200503

   $ 38,850.52    $ 9,625.45    $ 12,309.18    $ 2,423.80

200506

   $ 38,850.52    $ 9,625.45    $ 12,309.18    $ 2,423.80

200509

   $ 38,850.52    $ 9,625.45    $ 12,309.18    $ 2,423.80

200512

   $ 38,850.52    $ 9,625.45    $ 12,309.18    $ 2,423.80

TOTAL

   $ 203,726.60    $ 49,803.48    $ 65,938.80    $ 12,676.34

 

Page 2 of 5



--------------------------------------------------------------------------------

CLOSING AGREEMENT WITH:    ASSET LIQUIDATION GROUP, INC.    EIN : 93-0986235

 

  2. The Commissioner shall assess the Failure to Deposit Penalties under IRC
Sec. 6656 as set forth in paragraph 1, above.

 

  3. The Commissioner will not disturb Taxpayer’s classification of the Covered
Workers from independent contractors to employees for federal employment tax
purposes for the Covered Years

 

  4. The Commissioner will not require Taxpayer to file Forms W-2, W-3, 941 and
940 for the Covered Workers for the Covered Years.

 

  5. The Commissioner will not require Taxpayer to file corrected Forms 1099 and
1096 for the Covered Workers for the Covered Years.

 

  6. Beginning January 1, 2006 and for all periods thereafter, Taxpayer will
treat the Covered Workers and persons performing equivalent duties regardless of
Taxpayer’s job titles as its employees for all federal employment tax purposes.

 

  7. Taxpayer agrees not to file any claims for refunds or refund suits with
respect to the specific items contained in this Closing Agreement.

 

  8. This Closing Agreement constitutes a resolution under Internal Revenue Code
of the specific matter discussed herein. No inference shall be made with respect
to whether this resolution satisfies other Federal law.

 

  9. Subject to Taxpayer’s full payment of the amounts shown on paragraph 1, at
or before the time the Closing Agreement is executed by the Commissioner, any
adjustment to the Federal income tax and FICA tax payable by the Taxpayer made
by reason of this Closing Agreement shall be made without interest, pursuant to
Treas. Reg. 6205(a)(1), Reg. Section 31.6205-1 and Rev. Rul. 75-464, 1975-2 CB
474.

 

  10.

The Taxpayer agrees that for purposes of Section 530(e)(2)(A) of the Revenue Act
of 1978 (P.L. 95-600) as amended from time to time, the audit of the quarters
ending March 31, 2003 through and including December 31, 2005 for purposes of
determining whether the Taxpayer properly reported and withheld with regard to
payments made to Covered Workers for

 

Page 3 of 5



--------------------------------------------------------------------------------

CLOSING AGREEMENT WITH:    ASSET LIQUIDATION GROUP, INC.    EIN : 93-0986235

 

 

Covered Services shall be treated as an audit which did not include an
examination of federal employment tax for purposes of whether individuals
involved (or any individuals holding positions substantially similar to the
positions held by the individuals involved) should be treated as employees of
the Taxpayer.

THIS AGREEMENT IS FINAL AND CONCLUSIVE EXCEPT:

 

  (1) The matter it relates to may be reopened in the event of fraud,
malfeasance, or misrepresentation of a material fact;

 

  (2) It is subject to the Internal Revenue Code (I.R.C.) sections which
expressly provide that effect be given their provisions (including any stated
exception for Section 7122) notwithstanding any other law or rule of law; and

 

  (3) If it relates to a tax period ended after the date of this Closing
Agreement, it is subject to any law, enacted after such date, which applies to
the tax period.

This Closing Agreement does not prevent the Internal Revenue Service from
Auditing Taxpayer for the periods which are the subject of this Closing
Agreement for income or employment tax and determining and making adjustments
unrelated to the issues or employees that are the subject of this Closing
Agreement.

By signing, the parties certify that they have read and agreed to the terms of
this Closing Agreement.

 

Page 4 of 5



--------------------------------------------------------------------------------

CLOSING AGREEMENT WITH:    ASSET LIQUIDATION GROUP, INC.    EIN : 93-0986235

 

Taxpayer               By   

LOGO [g65366ex1044_sig01.jpg]

      Date Signed 11/20/06         Title    ASST. SECRETARY       Commissioner
of Internal Revenue               By   

LOGO [g65366ex1044_sig02.jpg]

      Date Signed 11/28/06         Title    LMSB Team Manager FS1164      

 

Page 5 of 5